DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 and 14 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The claimed subject matter can be categorized as human processing mental concepts with perhaps some mathematical calculations that can be performed either with the aid of pencil and paper or general purpose computer.  
A person can visually look for peaks crossing a threshold thus making the feature “determine a plurality of potential targets based on the RX data” a mental process. Moreover, a person can readily tell whether there are two peaks by looking at a map that includes phase/angle information and can tell which of the peaks are closer to time zero (location of antenna) thus making features “identifying a first potential target and a second potential target … at a same angle …” and “classifying the first potential target as a first true target based on … shorter than a range …” a mental process.  Classifying whether the second potential target is a true target based on the range between the second potential target and the radar antenna and the range between the first potential target and the radar antenna is also a mental processing based on human judgement based on a person viewing the peaks in a radar map thus making the feature “classifying the second potential target as a second true target …” a mental process.  
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether the claims recite additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The feature regarding “input … based on radar signals of a radar antenna” is cited at a high level of abstraction and/or generality thus this feature is considered only for its purpose of data gathering thus making said feature extra-solution activity.  
Moreover, the generation of “radar target information” is simply for purposes of outputting data and thus considered extra-solution activity as well.  
Claim 16 has similar language to claim 1.  
The detection of energy is claim 2 and 17 can also be visualized.
The plurality of locations in claim 3 can also be visualized.
The geometric features of claim 4 and 18 can be visualized and calculated. 
The feature of claim 5 and 19 is a judgment based on what one can visualize.
The feature of claim 6 and 20 simply requires a visual judgement as to whether any peaks cross a threshold that could be based on the noise floor.  
The features of claim 7 and 21 are redundant in principle in that an extra (third) target is included.
The feature of claim 8 is a judgment based on determining a shortest distance which can be visualized.
The feature of claim 9 and 22 is redundant in that it is simply determining multiple angles.  
The subject matter of claim 10 include a range-Doppler map that can be done by a two-dimensional Fourier transform and thus considered mathematical.  
The feature of claim 11 can be visually done by looking at the phase of a signal.
The feature of claim 12 differs only that elevation is used instead of azimuth.  
The feature of claim 14 is directed to an antenna cited at a high level of generality.
The feature of claim 15 is directed to an array antenna cited at a high level of generality.  
None of the additional limitations provide a meaningful limit on the claim invention.  Rather, the additional limitations are directed to data gathering and data processing which is an extra-solution activity.  
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  
Overall the claims are directed to a radar/antenna collecting data and a processor processing said data to make determinations that are then outputted/generated data.  It is conventional for a sensor such as radar to gather data to be processed by a processor than can also generate/output information based on processed data.  In fact, one of ordinary skill would expect a sensor coupled to a processor for modern radar processing.  Moreover, no details were provided to suggest that the claimed processor is anything other than a general-purpose computer used for conventional processing.  Figure 14 shows a conventional processor with particularities shown at a very high level of abstraction.  The radar as claimed throughout the rejected claims is a conventional RF frontend with an array antenna.  Applicant’s Figure 4 which shows a basic radar having a minimum number of components although most radars include at least one amplifier to improve signal strength for both transmission and reception.   
The dependent claims 2 – 12 and 15 – 22 either further define the abstract idea in the independent claims or add limitations which recite abstract ideas similar to the ones addressed above.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8 – 12, 14 – 17, and 22 - 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bialer (US 2021/0325510) filed Apr. 21, 2020.
As to claims 1, 16 and 23, Bialer discloses an apparatus comprising: 
an input to receive radar receive (Rx) data, the radar Rx data based on radar signals of a radar antenna (Para. 40 “transmit and receive array …”); and 
a processor (Para. 13 “processing circuitry to process the reflections to obtain range-Doppler maps, …”) configured to:
determine a plurality of potential targets based on the radar Rx data (Para. 18 “Two or more potential objects are identified at locations corresponding to each range and Doppler for which the beamforming result exceeds the detection threshold value”); 
identify one or more true targets in the plurality of potential targets by: 
identifying a first potential target and a second potential target, which are at a same angle relative to the radar antenna (Para. 29 “When the multipath reflection is processed without knowledge that it is not a direct reflection, the reflection may appear to have come from a non-existent (i.e., ghost) object at a range and angle commensurate with the multipath reflection being treated as a direct reflection.”); 
classifying the first potential target as a first true target based on a determination that a range between the first potential target and the radar antenna is shorter than a range between the second potential target and the radar antenna (Para. 43 “the reflector appears as a ghost object 120-2 (like object 120c in FIG. 1) at a range R.sup.2 that is farther from the radar system 110 than the reflector that resulted in the multipath reflection 130b and the real object 120-1 that caused the multipath reflection 130b.” see also Para. 49 “This is because reflected energy from the closer object 120.sup.c that appears as the ghost farther object 120f would have to travel a large enough distance that it would likely be attenuated.”); and 
classifying the second potential target as a second true target or as a ghost target of the first true target according to a classification criterion, which is based on the range between the second potential target and the radar antenna and the range between the first potential target and the radar antenna (Id.  see also Fig. 3 ratios based on distances); and 
generate radar target information corresponding to the one or more true targets (Information is generated and outputted to controller per Para. 49 Fig. 3 item 250).
Bialer at Para. 32 also discloses “memory that executes on or more software …” thus meeting the scope of the additional features of claim 16.  
Bialer at Para. 49 also disclose “the controller 140 may initiate a semi-autonomous or autonomous action for the vehicle 100 based on the detected objects 120 at block 250.”  Bialer at Para. 30 items 105 & 115 of Fig. 1 discloses a transmit and receive arrays of a MIMO radar system.  Thus, Bialer meets the scope of the additional features of claim 23.  
As to claim 2, Bialer discloses the apparatus of claim 1, wherein the classification criterion is based on detection of energy at one or more of a plurality of potential locations, wherein the plurality of potential locations is defined based on a location of the first potential target, a location of the second potential target, the range between the second potential target and the radar antenna, and the range between the first potential target and the radar antenna (Para . 49 as already cited.  See also Para. 44 “threshold test at block 320”).
As to claim 3, Bialer discloses the apparatus of claim 2, wherein the plurality of potential locations represents potential reflector locations to cause appearance of the ghost target of the first true target at the location of the second potential target (Para. 44 “multipath reflections” e.g. ghosts).
As to claim 8, Bialer discloses the apparatus of claim 1, wherein the range between the first potential target and the radar antenna is a shortest range of ranges of all potential targets on the same angle of the first potential target relative to the radar antenna (Fig. 3 item 120-1 & 120c.  Note Para. 29 “… multipath reflection being treated as a direct reflection.”).
As to claim 9, Bialer discloses the apparatus of claim 1, wherein the processor is configured to identify a plurality of potential target groups corresponding to a respective plurality of angles relative to the radar antenna, and to repeat, with respect to the plurality of potential target groups, identifying the first and second potential targets, classifying the first potential target, and classifying the second potential target (Para. 37 “a synthetic matrix is generated for every potential angle-of-arrival (AOA) of a reflection 130 from an object 120.”).
As to claim 10, Bialer discloses the apparatus of claim 1, wherein the processor is configured to determine a target detection map based on the radar Rx data, the target detection map comprising locations of the plurality of potential targets relative to the radar antenna (Para. 11 “range-Doppler maps”).
As to claim 11, Bialer discloses the apparatus of claim 1, wherein the processor is configured to identify the first and second potential targets on a same azimuth angle relative to the radar antenna (Para. 29 “… multipath reflection being treated as a direct reflection.” Thus suggesting on the same angle meaning azimuth.).
As to claim 12, Bialer disclose the apparatus of claim 1, wherein the processor is configured to identify the first and second potential targets on a same elevation angle relative to the radar antenna (Para. 29 “When the multipath reflection is processed without knowledge that it is not a direct reflection, the reflection may appear to have come from a non-existent (i.e., ghost) object at a range and angle commensurate with the multipath reflection being treated as a direct reflection.” Implies same bearing for both elevation and azimuth).

As to claim 14, Bialer discloses the apparatus of claim 1, wherein the radar antenna comprises a Multiple- Input-Multiple-Output (MIMO) radar antenna (Fig. 3 all items 105 and 115).
As to claim 15, Bialer discloses the apparatus of claim 1 comprising the radar antenna comprising a plurality of Rx antennas and a plurality of Transmit (Tx) antennas (Id.).
As to claim 17, Bialer discloses the product of claim 16, wherein the classification criterion is based on detection of energy at one or more of a plurality of potential locations, wherein the plurality of potential locations is defined based on a location of the first potential target, a location of the second potential target, the range between the second potential target and the radar antenna, and the range between the first potential target and the radar antenna (Para. 44 “detection threshold” see also Para. 49 “attenuated”).
As to claim 22, Bialer discloses the product of claim 16, wherein the instructions, when executed, cause the radar device to identify a plurality of potential target groups corresponding to a respective plurality of angles relative to the radar antenna, and to repeat, with respect to the plurality of potential target groups, identifying the first and second potential targets, classifying the first potential target, and classifying the second potential target (Para. 37 “a synthetic matrix is generated for every potential angle-of-arrival (AOA) of a reflection”).
As to claim 24, Bialer discloses the vehicle of claim 23, wherein the classification criterion is based on detection of energy at one or more of a plurality of potential locations, wherein the plurality of potential locations is defined based on a location of the first potential target, a location of the second potential target, the range between the second potential target and the radar antenna, and the range between the first potential target and the radar antenna (see ratios shown in Fig. 3.  See also Para. 44 “detection threshold”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Bialer in view of Kikuchi (US 2010/0214153).
As to claim 25, Bialer discloses the vehicle of claim 23, wherein the processor is configured to identify a plurality of potential target groups corresponding to a respective plurality of angles relative to the radar antenna, and to repeat, with respect to the plurality of potential target groups, identifying the first and second potential targets, classifying the first potential target, and classifying the second potential target (Para. 10 “the performing the second stage of the two stages of detection includes obtaining a candidate pair of the two or more potential objects”).
Although Bialer teaches that there may be multiple potential objects, Applicant may argue that Bialer does not say “repeat.”  
In the interest of compact prosecution, Kikuchi teaches “until it is judged in step S70 that all the targets having their respective ghost target numbers have already been called, steps S61 to S69 are repeated (Para. 78).”
In view of Kikuchi, it would have been obvious to repeat the process of Bialer in order to determine all the ghost reflections thereby reducing false alarm rate thus improving detection accuracy.  
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Bialer in view of Iwasa (US 2019/0285738).
As to claim 13, Bialer is silent regarding the apparatus of claim 1, wherein the radar antenna comprises a Transmit (Tx) antenna array and an Rx antenna array, wherein one of the Tx antenna array and the Rx antenna array comprises a uniform antenna array with a uniform spacing equal to half of a wavelength of the radar signals.
Although Bialer is silent regarding the feature concerning “half of a wavelength,” said feature is nonetheless well-known and conventional at least for the purpose of suppressing grating lobes or sidelobes.  See e.g. Iwasa Para. 63.  As such, one of ordinary skill would modify the antenna spacing accordingly in order to reduce sidelobes thus reducing the detection of peaks via sidelobes that mislead the processor regarding angle-of-arrival therefore improving accuracy of radar measurements including angle-of-arrival.  
Potentially Allowable Subject Matter
Claims 4 – 7 and 18 – 21 are rejected under 101 but would otherwise be allowable.  
Regarding claims 4 and 18, the prior art simply does not teach all the claimed features.
Regarding claims 5 and 19, Bialer teaches a detection threshold as a first line of defense against multipath signals and thus is considered as a teaching away.  
Regarding claims 6 and 20, Bialer teaches a detection threshold thus cannot possibly teach the claimed feature as it would be a teaching away.  
Regarding claims 7 and 21, the prior art simply does not teach all the claimed features, e.g. “wherein a range between the third potential target and the radar antenna is longer than the range between the second potential target and the radar antenna.”


Conclusion

	Also relevant is Mishima (JP 2021012104) which teaches “a ghost determination unit determines whether a first condition is satisfied in which a first object candidate P1 and a second object candidate P2 are in the same direction θ with respect to a transmission and reception unit 10. The ghost determination unit determines whether a second condition is satisfied in which a reflection power from the first object candidate P1, of the first and second object candidates P1 and P2, located farther from the transmission and reception unit 10 is smaller than a reflection power from the second object candidate P2 located closer to the transmission and reception unit 10. Only when the first condition and the second condition are satisfied, the ghost determination unit determines that the first object candidate P1 is a ghost.”  See Abstract.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648